The State of TexasAppellee/s




                            Fourth Court of Appeals
                                  San Antonio, Texas
                                          May 6, 2015

                                      No. 04-15-00252-CR

                                        Luis SANCHEZ,
                                            Appellant

                                                v.

                                   THE STATE OF TEXAS,
                                         Appellee

                  From the 226th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2014CR6545
                           Honorable Sid L. Harle, Judge Presiding


                                         ORDER
        Pursuant to a plea bargain agreement, appellant pled nolo contendere to indecency with a
child by contact. The trial court’s certification of defendant’s right to appeal states this “is a
plea-bargain case, and the defendant has NO right of appeal.” See TEX. R. APP. P. 25.2(a)(2).
After appellant filed his notice of appeal, the court clerk sent copies of the certification and
notice of appeal to this court. See TEX. R. APP. P. 25.2(e).

       Appellant filed a pro se notice of appeal, on which he checked off the “permission to
appeal” line, but he did not indicate whether the trial court granted him permission or denied a
request for permission to appeal. The clerk’s record contains a written plea bargain agreement,
and the punishment assessed did not exceed the punishment recommended by the State and
agreed to by the appellant.

        “In a plea bargain case . . . a defendant may appeal only: (A) those matters that were
raised by written motion filed and ruled on before trial, or (B) after getting the trial court’s
permission to appeal.” TEX. R. APP. P. 25.2(a)(2). This court must dismiss an appeal “if a
certification that shows the defendant has the right of appeal has not been made a part of the
record.” TEX. R. APP. P. 25.2(d).

        It is therefore ORDERED this appeal will be dismissed pursuant to Texas Rule of
Appellate Procedure 25.2(d), unless an amended trial court certification that shows appellant has
the right of appeal has been made part of the appellate record by June 5, 2015. See Daniels v.
State, 110 S.W.3d 174 (Tex. App.CSan Antonio 2003, order); TEX. R. APP. P. 25.2(d); 37.1.
         All other appellate deadlines are SUSPENDED pending our resolution of the certification
issue.



                                                    _________________________________
                                                    Sandee Bryan Marion, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 6th day of May, 2015.



                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court